DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 1/3/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to interconnect for a semiconductor device. None of the prior art teach or suggest an interconnect coupling a first semiconductor device and a second semiconductor device, wherein the interconnect comprises a plurality of lanes that respectively comprise a link between the first and second semiconductor devices, wherein a first lane of the plurality of lanes comprises clock and data recovery circuitry, wherein a second lane of the plurality of lanes comprises phase adjustment and clock generation circuitry, wherein the clock and data recovery circuitry provides an input to the phase adjustment and clock generation circuitry, and wherein the first lane comprises an equalizer that adjusts incoming signals at least in part on controls from the clock and data recovery circuitry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
February 3, 2022
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632